Citation Nr: 0010851	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  95-28 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  The propriety of the initial 50 percent evaluation 
assigned for service-connected post-traumatic stress disorder 
(PTSD), currently evaluated as 70 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to October 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa, which denied service connection for liver 
disease as a result of exposure to herbicides, but granted 
service connection for PTSD, assigning a 50 percent rating, 
effective February 1994.  That office denied a higher rating 
for PTSD, to include based on consideration of 38 C.F.R. 
§ 4.16.  The veteran timely appealed these issues to the 
Board.  A videoconference hearing before the undersigned 
Board Member was held in October 1996.  

In February 1997, the denied service connection for exposure 
to herbicides and remanded the issue of an increased rating 
for PTSD for further development, specifically, to obtain the 
veteran's Social Security Administration (SSA) disability 
records and for adjudication in accordance with the revised 
criteria for evaluating psychiatric disorders.  See 61 Fed. 
Reg. 52695 (1996) (now codified at 38 C.F.R. §§ 4.125-31 
(1999)).   

While the matter was in remand status, the appellant moved; 
hence, the Regional Office in Muskogee, Oklahoma (RO), now 
has jurisdiction over the case.  In September 1998, the 
veteran and his wife testified at a hearing before a hearing 
officer at the RO.  At that time, the veteran also filed a 
claim for a TDIU, which initially was denied in May 1999.  
The veteran has since perfected an appeal of that issue.   

Although the RO (and previously, the Board) styled the PTSD 
issue as an increased rating claim, the Board has 
recharacterized the PTSD claim as one involving the propriety 
of the initial rating assigned, in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In 
a May 1999 decision, the RO granted an increased rating, to 
70 percent, for the veteran's PTSD, effective April 15, 1998; 
that action also is reflected in the Board's 
recharacterization of the issue.  Inasmuch as a higher 
evaluation is available this condition, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, the claim remains viable on appeal.  Id.; AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 


REMAND

The veteran contends that his service-connected PTSD is more 
severe than presently rated and that he is unemployable as a 
result of the disability.  Unfortunately, after further 
review of the claims file, the Board finds that an additional 
remand of this matter is warranted.

Initially, the Board notes that the claims are well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  See Drosky v. Brown, 10 
Vet. App. 251, 254 (1997) (citing Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992)).  The VA has a duty to assist 
the veteran in development of facts pertinent to well-
grounded claims.  38 U.S.C.A. § 5107(a).

The VA's duty to assist includes the conduct of VA 
examination where the record does not adequately reveal the 
current state of the claimant's disability.  Proscelle at 632 
citing Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
The latest VA examination of record dated in August 1997 
reported the veteran's Global Assessment of Functioning Scale 
(GAF) as 55, 58 over the last year.  In a letter dated in 
November 1997, the veteran's private physician, Theresa 
Garton, M.D., reported that the veteran's GAF was 30-40.  In 
addition, Dr. Garton noted that the veteran requested an 
opinion regarding whether he was unemployable due to his 
service-connected PTSD.  The physician did not render such an 
opinion.  The Board also notes that the Social Security 
Administration found that the veteran was disabled as of 
December 1989 due to an affective disorder, osteoarthritis of 
the lumbosacral spine and right knee and alcohol abuse.  
Finally, the veteran has been diagnosed with PTSD; a major 
depressive disorder; adjustment disorder with depressed mood; 
dysthymic disorder; anti-social personality disorder traits; 
personality disorder, not otherwise specified; panic disorder 
with agoraphobia; and alcohol dependence.  

The Board finds that evidence cited to above also raises 
questions as to the relationship, if any, between the 
veteran's service-connected PTSD and other diagnosed 
psychiatric disorders.  See Waddell v. Brown, 5 Vet. App. 454 
(1993) (there may be a breach in the duty to assist when 
there are variously diagnosed psychiatric disorders, but none 
of the examinations fully described the degree of disability 
attributable to each psychiatric disorder).  Because the 
medical evidence currently of record does not contain 
sufficient information to make these determinations, the 
Board finds that the veteran should undergo a comprehensive 
VA psychiatric evaluation to obtain a medical opinion on 
these dispositive issues.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-632 (1992).  The Board notes that if it is medically 
determined that the impairment attributable to nonservice-
connected and service-connected conditions cannot be 
distinguished, the benefit-of-the-doubt doctrine requires 
that all such impairment be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  

Also, because evidence of additional treatment since his 
claim was last considered by the RO may shed light on the 
degree of impairment attributable to PTSD, this evidence 
should be obtained prior to the veteran undergoing 
examination.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
372 (1993).  The RO must specifically obtain records of VA 
medical treatment and evaluation (which, in this case, 
include records from the VA Medical Center (VAMC) in North 
Little Rock, Arkansas), since those records are deemed 
constructively of record, whether or not physically in the 
claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Furthermore, in adjudicating the claim for an evaluation in 
excess of 50 percent for PTSD, the RO should consider whether 
"staged rating," pursuant to the Court's decision in 
Fenderson, is appropriate.

Finally, the Board notes that, as the claim for a TDIU is 
"inextricably intertwined" with the claim for a higher 
evaluation for PTSD, Board consideration of that claim at 
this time would be premature.  See Hoyer v. Derwinski, 1 Vet. 
App. 208, 210 (1991).  Moreover, because the actions 
requested on remand could well impact upon the TDIU claim, 
the RO should adjudicate this claim after completion of the 
actions requested (and, any additional actions taken) on 
remand.  

The Board regrets that a second remand will further delay the 
Board's decision on the issues on appeal.  However, such 
action is necessary to ensure that all due process and other 
legal requirements are met, and that the veteran is given 
every consideration with respect to those issues.

Accordingly, these claims are REMANDED for the following 
actions:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
veteran's claims file all outstanding, 
pertinent records from all VA 
facilities-specifically, to include the 
North Little Rock VAMC-and any other 
source or facility identified by the 
veteran.  However, if any of the 
requested records are unavailable, or the 
search for any such records otherwise 
yields negative results, such should 
clearly be documented in the claims file.

2.  After all available records requested 
in paragraph 1 are associated with the 
claims file, the RO should schedule the 
veteran for a social and industrial 
survey to assist VA in evaluating the 
veteran's current social and industrial 
impairment, and in assessing his 
potential for improved social functioning 
and employment.  The social worker should 
offer an opinion as whether it is at 
least as likely than not that the 
veteran's service-connected disabilities, 
alone, preclude employment.  The social 
worker's report is to be added to the 
veteran's claims file.

3.  After all records received pursuant 
to the development requested in 
paragraphs 1 and 2, above, the veteran 
should be scheduled for a comprehensive 
psychiatric examination to assess the 
severity of his PTSD. It is imperative 
that the entire claims file, to include a 
complete copy of this REMAND, be provided 
to, and reviewed by, the VA psychiatrist 
who is designated to examine the veteran.  
All appropriate tests and studies, to 
include psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should specifically render 
findings with respect to the existence 
and extent of memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and 
appearance; suicidal ideation; and 
delusions or hallucinations.

The examiner should not assign a 
percentage rating for the veteran's PTSD, 
but should render a multi-axial 
diagnosis, to include assignment of a 
Global Assessment (GAF) score and 
explanation of what the score means.  If 
more than one psychiatric disorder is 
diagnosed, the examiner should expressly 
indicate whether it is possible to 
distinguish the symptomatology 
attributable to service-connected 
psychiatric impairment from that 
attributable to any nonservice-connected 
psychiatric impairment (to include any 
diagnosed personality disorder); and, if 
so, the percentage or portion of the 
assigned GAF score representing 
impairment due to the service-connected 
PTSD.  The examiner should clearly 
indicate if it is not possible to 
separate the symptoms and effects of the 
service-connected psychiatric disability 
from any nonservice-connected psychiatric 
disability.  However, however, if any 
separately diagnosed disorders are deemed 
related, this also should clearly be 
indicated.  In providing an assessment of 
the severity of the veteran's service-
connected psychiatric impairment 
(considerable, severe, or total), the 
examiner should specifically indicate 
whether virtual isolation in the 
community, psychoneurotic symptoms 
bordering on gross repudiation of 
reality, or demonstrable inability to 
obtain or retain employment is shown; or 
whether the disability otherwise produces 
total occupational and social impairment. 
The examiner should specifically address 
the effect of the service-connected PTSD 
(alone, and in combination with his 
service-connected hypothyroidism) on the 
veteran's ability to be gainfully 
employed.  Social adaptability should be 
discussed only insofar as it impacts on 
industrial adaptability.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5. After completion of all requested 
development, and the RO should review the 
veteran's claims for a higher evaluation 
for PTSD and for a total compensation 
rating based on individual 
unemployability in light of all pertinent 
evidence of record, and all pertinent 
legal authority, to specifically include 
that cited to herein.  As regards the 
PTSD claim, such consideration should 
include both the former and revised 
applicable schedular criteria, as 
appropriate; "staged rating" pursuant 
to Fenderson decision, cited to above; 
and entitlement to a higher evaluation, 
during any "stage" on an extra-
schedular basis, pursuant to 38 C.F.R. 
§ 3.321 (1999).  The RO should provide 
clear reasons and bases for its 
determinations, and address all matters 
raised in this REMAND.  

6.  If any claim remains denied, the 
veteran and his representative should 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.

The purpose of this REMAND is to accomplish additional 
development and to ensure that all due process requirements 
are met.  The Board does not intimate any opinion, either 
favorable or unfavorable, as to any ultimate outcome 
warranted.  The appellant need take no further action until 
so advised by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 9 -


